HUNSTEIN, Presiding Justice.
Appellant Kennedy Uzomba submitted a warrant application alleging that Henry Brock-Bey punched him in the neck. Magistrate Judge Herschel Hamlen heard testimony at the application hearing from the reporting officer and an eyewitness but refused to issue a warrant, citing serious questions concerning the veracity of the accuser. Appellant thereafter filed a petition for mandamus in Cobb County Superior Court alleging that the magistrate judge abused his discretion in refusing to issue the warrant. After a hearing, the superior court dismissed the petition for writ of mandamus. For the reasons that follow, we affirm.
*630Decided September 19, 2005.
Kennedy C. Uzomba, pro se.
Thurbert E. Baker, Attorney General, DeBraé C. Kennedy, Assistant Attorney General, Deborah L. Dance, for appellees.
1. In Chisholm v. Cofer, 264 Ga. 512 (448 SE2d 369) (1994), we held that a magistrate judge has discretion to determine whether or not probable cause exists for the issuance of an arrest warrant and that mandamus will not lie to compel the magistrate judge to perform this discretionary act unless a gross abuse of discretion has been shown. No abuse of discretion having been shown, it was not error to dismiss the petition.
2. To the extent the case involves an original petition against the judge of the superior court, this Court is without jurisdiction. See Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983).

Judgment affirmed.


All the Justices concur, except Carley, J., who concurs in Division 1 and in the judgment.